Exhibit 10.13



OMNIBUS REAFFIRMATION AND RATIFICATION,
AND AMENDMENT OF COLLATERAL DOCUMENTS

This OMNIBUS REAFFIRMATION AND RATIFICATION, AND AMENDMENT OF COLLATERAL
DOCUMENTS (this “Ratification Agreement”) is made as of October 22, 2015, by and
among ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation (f/k/a Altra
Holdings, Inc., a Delaware corporation, and successor by merger to Altra Power
Transmission, Inc., a Delaware corporation (f/k/a Altra Industrial Motion, Inc.,
a Delaware corporation) (“APT”))) (the “Company”) and the undersigned
Subsidiaries of the Company (together with the Company, each a “Grantor” and
collectively the “Grantors”) in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent under the Second Amended and Restated Credit Agreement
referred to below (the “Administrative Agent”), for the ratable benefit of the
Secured Parties (as defined in such Second Amended and Restated Credit
Agreement).
WHEREAS, the Company, as borrower, the Administrative Agent and certain other
financial institutions are each party to that certain Credit Agreement, dated as
of November 20, 2012, which was amended and restated by that certain Amended and
Restated Credit Agreement dated as of December 6, 2013, and further amended by a
First Amendment to Credit Agreement dated as of August 13, 2015 (as amended,
modified and supplemented, the “Existing Credit Agreement”);
WHEREAS, the Grantors, APT and the Administrative Agent are each party to that
certain Omnibus Reaffirmation and Ratification of Collateral Documents (the
“Existing Ratification Agreement”), dated as of December 6, 2013;
WHEREAS, the Grantors and the Administrative Agent are each party to that
certain Pledge and Security Agreement (the “Security Agreement”), dated as of
November 20, 2012;
WHEREAS, certain of the Grantors and the Administrative Agent are each party to
that certain Patent Security Agreement (the “Patent Security Agreement”), dated
as of November 20, 2012;
WHEREAS, certain of the Grantors and the Administrative Agent are each party to
that certain Trademark Security Agreement (the “Trademark Security Agreement”
and together with the Existing Ratification Agreement, Security Agreement and
the Patent Security Agreement, each an “Existing Collateral Document” and
collectively the “Existing Collateral Documents”), dated as of November 20,
2012;
WHEREAS, concurrently herewith, the Company and Altra Industrial Motion
Netherlands B.V., as borrowers, the Administrative Agent and certain other
financial institutions are entering into a Second Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Amended and Restated Credit Agreement”) dated as of the date
hereof, which will amend and restate the Existing Credit Agreement in its
entirety but will not constitute a novation of the parties’ rights and
obligations thereunder;
WHEREAS, the Existing Collateral Documents state that the Grantors are entering
into such agreements to induce the Lenders to extend credit to the Borrowers
under the Existing Credit

1

--------------------------------------------------------------------------------



Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time; and
WHEREAS, the Grantors and the Administrative Agent desire to effect the
amendments to certain provisions in the Existing Collateral Documents set forth
herein, and also ratify and reaffirm the Existing Collateral Documents as
amended hereby;
NOW, THEREFORE, the parties hereto agree as follows:


1.Loan Document; Amendments to Certain References
1.1    Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Second Amended and Restated Credit Agreement. This
Ratification Agreement shall constitute a “Loan Document” and a “Collateral
Document” for all purposes of the Second Amended and Restated Credit Agreement
and the other Loan Documents.
1.2    The parties acknowledge and confirm that each reference to the Existing
Credit Agreement, however so defined, in any of the Existing Collateral
Documents or the other Loan Documents includes the Second Amended and Restated
Credit Agreement, as the same may be further amended, restated, supplemented or
otherwise modified from time to time. The parties further acknowledge and
confirm that each reference to any Existing Collateral Document, however so
defined, in any other Existing Collateral Document or other Loan Document
includes such Existing Collateral Document as amended by this Ratification
Agreement and as further amended, restated, supplemented or otherwise modified
from time to time.
1.3    Notwithstanding the foregoing Section 1.2, each reference to “Swap
Obligations” and “Banking Services Obligations” in the Security Agreement shall
be deemed to be a reference to Secured Swap Obligations and Secured Banking
Services Obligations, respectively.
1.4    Section 4.15 of the Security Agreement is hereby amended and restated in
its entirety to read as follows:
“4.15    Updating of Exhibits to Security Agreement. The Company will provide
the Administrative Agent, on an annual basis, concurrently with the delivery of
the Compliance Certificate of a Financial Officer of the Company as required by
Section 5.01(c) of the Credit Agreement with respect to the financial statements
delivered for the second fiscal quarter of each fiscal year of the Company,
updated versions of the Exhibits to this Security Agreement for any material
changes to the Exhibits; provided that if there have been no material changes to
any such Exhibits since the previous updating thereof required hereby, the
Company shall indicate that there has been “no material change” to the
applicable Exhibit(s).”

2

--------------------------------------------------------------------------------



2.    Continuing Security Interest. Each of the Grantors hereby confirms that,
pursuant to the Existing Collateral Documents to which such Grantor is a party,
such Grantor pledged, assigned and granted to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in all of such Grantor’s right, title and interest in, to and
under the Collateral, the Patent Collateral and the Trademark Collateral (as
defined in the applicable Existing Collateral Document) to secure the prompt and
complete payment and performance of the Secured Obligations. Each of the
Grantors hereby expressly ratifies and reaffirms such pledge, assignment, and
grant of such security interest to secure the prompt and complete payment and
performance of the Secured Obligations.
3.    Representations and Warranties; No Default. Each of the Grantors
represents and warrants that (a) it has duly and properly performed, complied
with and observed each of its covenants, agreements and obligations contained in
the Existing Collateral Documents to which it is a party, (b) the
representations and warranties of such Grantor contained in each Existing
Collateral Document to which it is a party are true and correct in all material
respects (or, with respect to representations and warranties already qualified
by concepts of materiality, in all respects) on and as of the date hereof (or,
to the extent any such representation or warranty is expressly stated to have
been made as of a specific earlier date, on and as of such earlier date) both
before and after giving effect to the transactions contemplated on the date
hereof , (c) no event has occurred or is continuing and no condition exists
which constitutes a Default or Event of Default under any Loan Document to which
it is a party, and (d) the execution and delivery by such Grantor of this
Ratification Agreement have been duly authorized by proper corporate, limited
liability company, limited partnership or partnership, as applicable,
proceedings, and this Ratification Agreement constitutes a legal, valid and
binding obligation of such Grantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
4.    Ratification, Etc. Except as expressly amended by this Ratification
Agreement, the Existing Collateral Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. The Existing Collateral Documents (as
amended hereby) and the perfected first priority security interests of the
Administrative Agent, for the ratable benefit of the Secured Parties, thereunder
shall continue in full force and effect, and the collateral security provided
for in each of the Existing Collateral Documents and such other documents,
instruments and agreements shall not be impaired by this Ratification Agreement.
5.    GOVERNING LAW. THIS RATIFICATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
6.    Counterparts. This Ratification Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Ratification Agreement by

3

--------------------------------------------------------------------------------



facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Ratification Agreement.
7.    Miscellaneous. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations or Secured Obligations, any other
obligation of any Grantor or any rights of the Administrative Agent or any of
the Secured Parties consequent thereon. Section headings in this Ratification
Agreement are included herein for convenience of reference only and shall not
constitute part of this Ratification Agreement for any other purpose.
[Signature Pages Follow]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Omnibus
Reaffirmation and Ratification of Collateral Documents as of the date first
above written.
GRANTORS:


ALTRA INDUSTRIAL MOTION CORP.


/s/ Todd Patriacca
By:                        
Name:    Todd Patriacca
Title:
Vice President Finance, Corporate Controller and Treasurer







WARNER ELECTRIC INTERNATIONAL
HOLDING, INC
BOSTON GEAR LLC
BAUER GEAR MOTOR LLC
WARNER ELECTRIC TECHNOLOGY LLC
INERTIA DYNAMICS, LLC
WARNER ELECTRIC LLC
AMERIDRIVES INTERNATIONAL, LLC
KILIAN MANUFACTURING CORPORATION
FORMSPRAG LLC
NUTTALL GEAR L L C
TB WOOD’S CORPORATION
TB WOOD’S INCORPORATED




/s/ Todd Patriacca
By:                        
Name:    Todd Patriacca
Title:
Treasurer




[SIGNATURE PAGE TO RATIFICATION AGREEMENT (JPM/ALTRA 2015)]
gsdocs.8565552

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as the Administrative Agent




/s/ Peter M. Killea
By:                        
Name:    Peter M. Killea
Title:    Sr. Vice President



[SIGNATURE PAGE TO RATIFICATION AGREEMENT (JPM/ALTRA 2015)]
gsdocs.8565552